Third District Court of Appeal
                                State of Florida

                          Opinion filed October 18, 2017.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D17-220
                            Lower Tribunal No. 16-405
                               ________________


                                A.C., a juvenile,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An appeal conducted pursuant to Anders v. California, 386 U.S. 738 (1967),
from the Circuit Court for Miami-Dade County, Maria de Jesus Santovenia, Judge.

      A.C., a juvenile, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before ROTHENBERG, C.J., and SUAREZ and SALTER, JJ.

      PER CURIAM.


      Pursuant to Anders v. California, 386 U.S. 738, 744, this Court deferred

ruling on a motion of the public defender to withdraw as counsel for the juvenile
appellant.   The appellant was provided with a copy of the public defender's

memorandum brief, and allowed a reasonable specified time within which to raise

any points in support of his appeal. As the appellant has failed to respond, and after

full examination of the proceedings, we conclude that the appeal is wholly

frivolous. We thus grant the public defender's motion to withdraw, and the order

adjudicating the appellant delinquent is hereby affirmed.




                                          2